per curiam:
El apelante fue convicto por un jurado de escalamiento en primer grado. Penetró durante las horas de la noche en una “tormentera” ajena y sustrajo varias piezas de ropa. Las llevó a casa de una hermana donde ias dejó. Otra hermana del acusado identificó la ropa como per-teneciente al dueño de la “tormentera”. Éste declaró que había cerrado la “tormentera” antes de retirarse por la no-che y que por la mañana la encontró abierta y notó que le faltaba la ropa que luego apareció en casa de la hermana del acusado. Se aceptó por la defensa las alegaciones de que el acusado había sido convicto anteriormente.
En apelación el acusado apunta dos errores: (1) haber admitido el testimonio de sus dos hermanas; (2) no haberle concedido suficiente tiempo para conferenciar con su abo-gado.
La frivolidad del primero es palmaria y en cuanto al segundo, de los autos surge que el acusado tuvo ocasión de conferenciar ampliamente con su abogado ya que luego de su conferencia inicial el fiscal en dos ocasiones posteriores-solicitó la posposición del comienzo del juicio para entrevis-tarse con los testigos de cargo, teniendo por tanto oportuni-dad el acusado de entrevistarse nuevamente con su abogado. El contrainterrogatorio a que sometió los testigos de cargo el abogado del acusado revela que conocía los detalles del caso y que estaba preparado para asumir su defensa.
Se confirmará la sentencia que dictó el Tribunal Superior, Sala de Ponce, en U de agosto de 1961.